DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2, recites formula (1) wherein the “n” is the suffix to structure L i.e., (L)n wherein L can 1 to 20 carbon atoms.  However, claim 2 later recites n is a suffix as follows (L-A1)n, and L is 1 to 20 carbon atoms and A1 is an amino or hydroxyl or  carboxy group and renders the claim indefinite.  It is not clear if n is suffix to only L is the same as the n that is it is suffix to (L-A1), and appears to be different because the structural unit that n is suffix to in each of the instances are different.  Correction is required.
Claim 4, at lines 1-2, recites the limitation "the third structural unit".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent Application Publication No. 2015/0166821 (hereinafter referred to as Yi).
Yi, in [0038]-[0040], discloses a pattern forming process wherein the substrate has a silicon-containing film, patterning a neutral layer on the silicon-containing film on the substrate, wherein the patterning is done by lithography process (line and space pattern of the neutral layer), followed by now coating neutral layer pattern with pinning layer material, such that the open portions of the patterned layer is coated with pinning layer 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have 
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        January 11, 2022.